Exhibit 99.1 New Century Closes Acquisition of Wilhelmina International DALLAS, Feb. 13 /PRNewswire-FirstCall/ New Century Equity Holdings Corp. (OTC Bulletin Board: NCEH)announced today that New Century’s acquisition of Wilhelmina International and its affiliates closed today.Effective today, New Century’s name will be changed to Wilhelmina International, Inc. "We are delighted to close this acquisition," said New Century's Chairman and acting Chief Executive Officer, Mark E. Schwarz. “As the new owners of one of the premiere names in model management, we can now direct our focus singularly on building on this strong franchise and reputation and pursuing a number of exciting growth opportunities.” New Century expects to provide an update next week regarding a change in its ticker symbol. Cautionary Note Regarding Forward-Looking Statements: Information in this press release that involves the expectations, plans, intentions or strategies of New Century Equity Holdings Corp. ("New Century") regarding the future are forward-looking statements that are not facts and involve a number of risks and uncertainties.
